Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered April 27, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that none of the comments made during the prosecutor’s summation rose to a level of impropriety warranting reversal. It is firmly established that the statements of a prosecutor during summation must be evaluated in comparison with those remarks made by the defense (People v Lafayette, 118 AD2d 593). With this in mind, we find that the complained of comments were not unreasonable, and did not deprive the defendant of a fair trial (see, People v Colon, 122 AD2d 151).
In addition, we find no basis to disturb the determination of the sentencing court (see, People v Suitte, 90 AD2d 80).
*952We have considered the defendant’s remaining contention and find it to be without merit. Rubin, J. P., Eiber, Rosenblatt and Miller, JJ., concur.